Citation Nr: 0527609	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  97-17 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for an anxiety neurosis, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1940 to 
September 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In February 2005, the Board remanded 
the veteran's appeal for further evidentiary development.  


FINDING OF FACT

The preponderance of the evidence is against showing that the 
appellant's anxiety neurosis is productive of more than mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks.


CONCLUSION OF LAW

The veteran does not meet the criteria for an increased 
rating for an anxiety neurosis.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9400 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the March 
1997 rating decision, the May 1997 statement of the case, in 
February 1998, February 2004, July 2004, August 2004, October 
2004, and July 2005 supplemental statements of the case, in 
February, April, and June 2004 VA correspondence, and in the 
February 2005 Board remand fulfills the requirements set 
forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the veteran to submit all pertinent evidence in his 
possession.  The Board also finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development including obtaining two VA examinations to 
ascertain the severity of his anxiety neurosis as well as 
associating with the claims file his records from the 
Brooklyn VA Medical Center and Bellevue Hospital Center. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held that the applicable statute and regulation provide for 
pre-initial-RO adjudication notice of the VCAA.  It was, 
however, specifically recognized that the United States Court 
of Appeals for Veterans Claims (Court) did not intend to 
invalidate adjudications made prior to the provision of VCAA 
notice.  Id. at 120.  Instead, the veteran was found to have 
the right to be provided the requisite VCAA content-complying 
notice and proper subsequent VA process at some time during 
the appellate process.  Id. at 122-4.  Here, while notice of 
the VCAA was not provided until after the rating decision, 
the veteran was provided more than adequate time to respond 
and provide pertinent evidence.  Therefore, to decide the 
appeal would not be prejudicial error to the claimant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Hence the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran contends that his anxiety neurosis is manifested 
by symptomatology that warrants the assignment of an 
increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2004).  Additionally, although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it 
is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

In a March 1997 rating decision, the RO confirmed and 
continued a 10 percent rating for an anxiety neurosis under 
38 C.F.R. § 4.130, Diagnostic Code 9400.  

Diagnostic Code 9400 provides that a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130. 

With the above criteria in mind, the Board notes that the 
veteran underwent a VA examination in February 1997.  At that 
time, he complained of being unhappy, tense, depressed, 
irritable, having problems sleeping, being nervous and tense, 
having panic attacks, and having crying spells after seeing 
war films.  Socially he reported being married to and living 
with the same woman since 1944, having two adult children, 
and seeing his youngest child because she lived nearby.  He 
spent his days with his wife, and he had a couple of friends.  
Industrially he reported being retired since 1983.  He lived 
on his pension and VA disability.  As to his medical history, 
he reported that he underwent psychiatric hospitalizations in 
1961 and 1977, attending counseling once a week, and was on a 
number of medications.  On examination adverse symptomatology 
was limited to being a little nervous and mildly depressed.  
It was opined that he was "moderately psychiatrically 
impaired," and not socially isolated.  He was unemployable 
due to his age but not because of his psychiatric disorder.  
The diagnoses were general anxiety disorder and "mild" 
dysthymic disorder.

VA treatment records show the veteran attends a depression 
group and marriage counseling.  These records also show 
complaints of anger, depression, anxiety, being 
argumentative, and/or some insomnia.  See VA treatment 
records dated from December 1995 to November 1997.

The June 2003 records from Bellevue Hospital Center show the 
veteran was brought to the facility for a psychiatric 
evaluation after a confrontation with one of his neighbors 
who accused him of stealing caused him to become highly 
agitated.  Due to the fact that he owned a pistol, the 
veteran's wife called the police after he would not settle 
down.  On examination, adverse symptomatology was limited to 
his being tearful, having overvalued ideas, and having no 
insight.  While it was noted that the veteran had a history 
of depressive episodes, no formal psychiatric disorder was 
diagnosed and he was released to his wife and son-in-law.  

The record also includes a June 2003 Property Clerk's Invoice 
showing that the veteran surrendered bullets and a holster to 
the Police at that time.  The record also includes a February 
2004 letter notifying the claimant that his license to carry 
a pistol had been revoked because he had failed to file a 
physician's letter stating that he was capable of resuming 
the responsibilities of a carrying a pistol.  

The veteran underwent a VA examination in May 2005.  At that 
time, he complained that since his June 2003 psychiatric 
evaluation at Bellevue Hospital Center he had had increased 
problems with depression, sleeping, an irritable mood, and 
being easily frustrated.  He reported that his longest period 
of depression only lasted several hours and his problems 
sleeping were caused by physical problems and not his 
psychiatric disorder.  Socially the veteran continued to be 
married and live with his wife.  He also reported that he 
enjoyed shopping with his wife, working on his computer, and 
photography.  The examiner also noted that the veteran's most 
recent VA psychiatric records, dated in October 1998, showed 
he complained of problems with depression, that he attended 
group twice a month, and that he had marital counseling every 
other week.  On examination, adverse symptomatology was 
limited to a mildly constricted but appropriate affect, and 
by an occasional circumstantial thought processes.  The 
diagnosis was depressive disorder, not otherwise specified.  
His GAF score was 70.  It was opined that the veteran was 
mildly incapacitated due to "limited" depressive symptoms.

After carefully reviewing the veteran's claim's file, the 
Board finds that the preponderance of the evidence is against 
his claim for an increased rating for an anxiety neurosis.  
In this regard, the Board acknowledges that the veteran 
underwent a psychiatric evaluation at Bellevue Hospital 
Center in June 2003 because he became highly agitated after 
an incident with one of his neighbors.  At that time he was 
noted to have problems with being tearful, having overvalued 
ideas, and having no insight.  The Board also recognizes that 
this episode led to the revocation of his license to carry a 
pistol.  

However, at the time of the Bellevue Hospital Center 
psychiatric evaluation he was not diagnosed with a 
psychiatric disorder.  In addition, VA examiners both before 
and after this evaluation opined that the veteran's adverse 
symptomatology was, at first, limited to the appellant being 
a little nervous and mildly depressed, and thereafter, having 
an affect that was mildly constricted in range.  He also has 
been noted to have thought processes that were circumstantial 
at times but still generally organized.  Significantly, there 
is no evidence that the appellant's anxiety neurosis causes 
suspiciousness, weekly panic attacks, chronic sleep 
impairment, or mild memory loss that prevents the appellant 
from recalling names, directions, and/or recent events.  

While the veteran complained of having problems with 
depression, he also reported that these episodes only lasted 
a few hours.  Likewise, while the veteran complained of 
problems sleeping, he also attributed this problem to non 
psychiatric causes.  Similarly, while the veteran complained 
of having problems with always being nervous and tense as 
well as having panic attacks, nothing in the clinical record 
documents his claim of having any of these problems.  While 
the veteran reported that he did not see one of his children 
very often, he also reported that was because she lived in 
California, not because of the service connected psychiatric 
disorder, and he frequently saw his other daughter who lived 
nearby.  While one VA examiner opined that the veteran could 
no longer work, this inability was found to be caused by his 
age and not his service connected psychiatric disorder.  The 
record also shows that the veteran had been married for over 
50 years and they enjoy spending their days together.  He 
also reported that he had several friends he saw on a regular 
basis.  Furthermore, at its worst, the veteran's GAF score 
was 70; suggesting that his anxiety neurosis is manifested by 
only "[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL (DSM IV) 
427-9 (4th ed. 1994).  Finally, VA examiners before and after 
his psychiatric evaluation have characterized his anxiety 
neurosis as moderate, mild, and/or limited.  

Under these circumstances, the Board finds that the 
preponderance of the competent evidence of record is against 
a rating in excess of 10 percent for an anxiety neurosis.  
See 38 C.F.R. § 4.130, Diagnostic Code 9400.  

In light of the foregoing the appeal is denied.

In reaching the above conclusion, the Board has not 
overlooked the veteran's written statements to the RO or his 
statements to his VA physicians.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because laypersons are not trained in the field of 
medicine, they are not competent to provide medical opinion 
evidence as to the current severity of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the veteran's statements addressing the severity 
of his anxiety neurosis are not probative evidence as to the 
issue on appeal.

Finally, the Board also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied.





ORDER

Entitlement to an increased rating for an anxiety neurosis is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


